           Case 3:21-cv-00174-SDD-RLB           Document 5   07/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


HARRIS, ET AL CIVIL ACTION


VERSUS                            21-174-SDD-RLB



GETTY.ETAL

                                            RULING

        The Court, after carefully considering the Complaint,1 the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated June 10, 2021, to which no objection

was filed, hereby approves the Report and Recommendations of the Magistrate Judge

and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Plaintiffs' claims are dismissed, without

prejudice, for failure to pay the Court's filing fee.

        Signed in Baton Rouge, Louisiana thej?^ day of July, 2021 .




                                                  A /.
                                        ^'•y/'^^/
                                        CHIEF JUD?iE/SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc, 1.
2 Rec. Doc. 4.
